PER CURIAM.
Appellant seeks review of an order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant claims that his prior record should not have been scored on his Criminal Punishment Code scoresheet because he was released from incarceration on the prior offenses more than ten years before he committed the current offenses. The 3.800(a) motion does not allege that the face of the record demonstrates that he is entitled to relief and appellant did not identify where in the record information showing his entitlement to relief could be found. See Milne v. State, 807 So.2d 725 (Fla. 4th DCA 2002); Skullestad v. State, 790 So.2d 516 (Fla. 4th DCA 2001). In addition, the state and appellant disagree about when he was released from supervision, and resolution of this claim would require an evidentiary hearing. See Maynard v. State, 763 So.2d 480 (Fla. 4th DCA 2000); Black v. State, 754 So.2d 792 (Fla. 4th DCA 2000).
Accordingly, we affirm the circuit court’s order without prejudice for appellant to file a rule 3.850 motion.
FARMER, C.J., STONE and STEVENSON, JJ., concur.